United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF LAND MANAGEMENT, Las Vegas, NV,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-0339
Issued: August 25, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On December 2, 2019 appellant filed a timely appeal from a June 19, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards docketed the appeal as No. 20-0339.
On May 8, 2014 appellant, then a 40-year-old management assistant, filed an occupational
disease claim (Form CA-2) alleging that she experienced extreme stress, anxiety, and feared for
her safety due to the threatening and harassing emails and telephone calls received following a
cattle impoundment. She stated that she was fearful of the public coming into the area where she
worked, due to the lack of any protection. OWCP accepted the claim for acute stress reaction.
Appellant stopped work on April 23, 2014, returned to work on July 2, 2015, and resigned from
the employing establishment effective March 6, 2015. OWCP paid her wage-loss compensation
on the supplemental rolls from May 4 through July 1, 2014 and from March 6, 2015 through
April 30, 2016. It paid appellant wage-loss compensation on the periodic rolls beginning
May 1, 2016.
On January 20, 2017 OWCP referred appellant to Dr. Sean R. Duffy, a Board-certified
psychiatrist and neurologist, for second opinion evaluation regarding the extent and nature of her
accepted employment-related condition. In a February 6, 2017 report, Dr. Duffy diagnosed

chronic post-traumatic stress disorder (PTSD) due to her employment and opined that she was
capable of working with restrictions. The restrictions included inability to work in a social or
workplace environment due to appellant’s anxiety and PTSD and inability to work outside her
home.1 OWCP referred her to a vocational rehabilitation counselor who identified the position of
customer complaint clerk as suitable to her work restrictions.
By decision dated January 14, 2019, OWCP issued a formal loss of wage-earning capacity
(LWEC) determination based upon appellant’s ability to perform the selected position of customer
complaint clerk DOT No. 241.367-014. It found that the weight of the medical evidence rested
with the well-rationalized opinion of Dr. Duffy, an OWCP referral physician, who indicated that
she was capable of working from home.
On March 26, 2019 OWCP received appellant’s request for reconsideration asserting that
she was not capable of performing customer service work. Appellant submitted a March 6, 2019
report by Dr. Carmit Boldur, a psychiatrist, noting that she had difficulty concentrating and
completing tasks and in maintaining and engaging in social relationships and performing effective
work.
By decision dated June 19, 2019, OWCP denied appellant’s request for reconsideration
without conducting a merit review pursuant to 5 U.S.C. § 8128(a).
The Board finds that this case is not in posture for decision.
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.2 The burden of proof is on the
party attempting to establish a modification of the LWEC determination.3
The Board finds that appellant’s March 26, 2019 for reconsideration was, in fact, a request
for modification of the January 14, 2019 LWEC determination. Appellant specifically alleged that
the determination was in error as she asserted she could not perform the position of customer
complaint clerk. She also submitted a March 6, 2019 report by Dr. Boldur regarding her condition.
It is well established that a claimant may establish that a modification of an LWEC determination
is warranted if there has been a showing that the original determination was, in fact, erroneous.4

1

The Board notes that the record also contains a November 13, 2017 report from Richard Vande Voort, a treating
therapist, who opined that appellant was capable of working from home and recommended on-line training.
2

20 C.F.R. § 10.511; see C.H., Docket No. 19-1114 (issued April 30, 2020); A.S., Docket No. 18-0370 (issued
March 5, 2019); Tamra McCauley, 51 ECAB 375 (2000); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Modification of Loss of Wage-Earning Capacity Decisions, Chapter 2.1501.3 (June 2013).
3

Id.

4

Id. at § 10.511; Y.R., Docket No. 18-1464 (issued February 22, 2019).

2

The Board has held that when an LWEC determination has been issued and appellant
submits evidence with respect to one of the criteria for modification OWCP must evaluate the
evidence to determine if modification is warranted.5
As OWCP improperly reviewed the case under the standard for a timely reconsideration
request, the case must therefore be remanded to OWCP for a proper decision which includes
findings of fact and a clear and precise statement regarding whether appellant has met her burden
of proof to establish modification of the January 14, 2019 LWEC determination.6 The Board
consequently remands the case to OWCP for proper adjudication, to be followed by a de novo
decision.
IT IS HEREBY ORDERED THAT the decision of the June 19, 2019 Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: August 25, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

L.P., Docket No. 18-1429 (March 8, 2019).

6

See R.Z., Docket No. 17-1455 (issued February 15, 2019).

3

